Appeal from an order of the Supreme Court at Special Term (Crew, III, J.), entered May 11, 1984 in Chemung County, which denied plaintiffs’ motion to vacate a dismissal of this action and which enjoined plaintiffs from initiating any further proceedings related to this matter.
The instant matter was recently before this court (99 AD2d 578), at which time we affirmed an order of Special Term, entered March 11, 1983, denying plaintiffs’ motions for, inter alia, vacatur of the dismissal of their case. The suit, which arose out of a motor vehicle accident on September 27,1978, had been stricken from the Trial Calendar of the Supreme Court of Chemung County in December, 1980, for plaintiffs’ neglect to prosecute (CPLR 3404). Plaintiffs have since brought another motion for the same relief before Special Term, the denial of which is the subject of this appeal.
*819The doctrine of law of the case rendered Special Term’s order of March 11,1983, which denied plaintiffs’ motion to vacate the dismissal, binding on the Special Term Justice in determining this second motion demanding the same relief (see Siegel, NY Prac, § 276, p 333; § 448, pp 593-594). Further, given this court’s previous affirmance of the first order, Special Term was similarly constrained to deny the instant motion (see Blumenstock v Weissman, 47 Misc 2d 266, 268, affd 50 Misc 2d 119; see, also, Bray v Cox, 38 NY2d 350). That denial is hereby affirmed.
Order affirmed, with costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.